Exhibit 10.2

 

CONFIDENTIAL TREATMENT REQUESTED

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act of 1934, as amended. Omitted information,
marked “[*]” in this Exhibit, has been filed separately with the Securities and
Exchange Commission together with such request for confidential treatment.

 

EXCLUSIVE LICENSE AGREEMENT

     THIS LICENSE AGREEMENT is made and entered into as of March 1, 2010
(“Effective Date”), by and between PURDUE RESEARCH FOUNDATION, a statutory body
corporate formed and existing under the Indiana Foundation or Holding Companies
Act of 1921 (hereinafter referred to as “PRF”), and Endocyte Corporation, an
Indiana corporation, having a place of business at West Lafayette, Indiana
(hereinafter referred to as “LICENSEE”) collectively referred to hereinafter as
the “Parties.”

WITNESSETH:

     WHEREAS, PRF is the assignee of the right, title, and interest in the
patent-protected materials described in Appendix A attached hereto (hereinafter,
together with all provisional applications, divisions, continuations,
continuations-in-part, foreign counterparts, and reissues thereof, collectively
“Patents”); and

WHEREAS, PRF wishes to have the inventions further developed and marketed at the
earliest possible time in order that products resulting therefrom may be
available for public use and benefit; and

WHEREAS, LICENSEE wishes to obtain certain rights to pursue the development and
commercialization of the inventions; and

WHEREAS, PRF wishes to grant LICENSEE such rights in accordance with the terms
and conditions of this Agreement.

NOW, THEREFORE, for and in consideration of the mutual covenants and the
premises herein contained, the Parties, intending to be legally bound, hereby
agree as follows.

ARTICLE I — DEFINITIONS

     As used herein, the following terms shall have the following meanings:

     1.1 “Affiliate” shall mean a corporation, company, partnership, or other
business entity which controls or is controlled by, or is under common control
with, the designated party. In the case of a corporation or company, “control”
means ownership either directly or indirectly of at least fifty percent (50%) of
the shares of stock entitled to vote for the election of directors. The term
“Affiliate” shall not include a third-party sublicensee of LICENSEE.

     1.2 “FDA Approval” shall mean final approval from the United States Food
and Drug Administration to distribute, market and sell any Licensed Product in
the United States.

 

 



[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

 

 

--------------------------------------------------------------------------------

 



 

 

     1.3 “Licensed Products” shall mean products falling within the scope of a
Valid Claim or claims of the Patents or made by processes within the scope of a
Valid Claim or claims of the Patents.

     1.4 “Sales Value” shall mean (i) in the case of Licensed Products sold to
third parties, the invoice price, F.O.B place of manufacture, exclusive of sales
taxes, packing, shipping and insurance charges, and less returns, allowances,
and discounts actually allowed; and (ii) in the case of any use of any Licensed
Product by LICENSEE, any Affiliate or any third party for the purpose of any
testing or studies necessary to obtain FDA Approval, Zero Dollars ($0.00).

     1.5 “Valid Claim” shall mean any claim contained in any pending patent
application or issued patent included within the Patents which has not been
abandoned or declared invalid in a non-appealable order, as the case may be, and
which would be infringed by the manufacture, use or sale of Licensed Products in
the absence of the licenses granted hereunder.

     1.6 “Territory” shall mean all countries, worldwide.

     1.7 “Field of Use” shall mean:

     (a) All Diagnostic and Imaging Applications; and

     (b) All Therapeutic Applications.

     1.8 “Therapeutic Applications” shall mean any use of a Licensed Product for
the prevention or treatment of disease or injury.

     1.9 “Diagnostic or Imaging Applications” shall mean any use of a Licensed
Product for purposes of the investigation or determination of the nature or
extent of any disease or injury.

     1.10 “Know-How” shall mean any and all confidential unpatented and/or
non-patentable data, materials, samples and other information owned and
controlled by PRF which relate to the Patents or which is useful in the
Manufacture, use or sale of Licensed Products.

ARTICLE II — GRANTS

     2.1 PRF grants, subject to the terms of this Agreement, to LICENSEE a
royalty-bearing, exclusive license under the Patents to make, to have made, use,
offer for sale, sell and import and sell Licensed Products in the Field of Use
in the Territory.

-2-

 



[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

 

 

--------------------------------------------------------------------------------

 



 

 

     2.2 PRF grants, subject to the terms of this Agreement, to LICENSEE a
non-exclusive license under the Know-How to make, to have made, use, offer for
sale, sell and import and sell Licensed Products in the Field of Use in the
Territory.

     2.3 LICENSEE shall have the right to grant sublicenses under the license
granted herein, and to extend the sublicenses to any third party or Affiliate of
LICENSEE. LICENSEE shall notify PRF promptly of any grant of sublicense
hereunder and the terms thereof.

     2.4 PRF shall reserve, and the license granted shall be subject to the
royalty-free right in PRF (or in Purdue University, if PRF’s rights are assigned
to the University) to make or have made for its use (but not to sell) the
products or devices (or the rights to practice the process, if a process
invention) under each patent, provided that such reserved rights shall be used
by PRF (or the University as the case may be) solely for educational and
research purposes and not for commercial purposes.

     2.5 All rights reserved to the United States Government and others under
Public Law 96-517 and 98-620 shall remain and shall in no way be affected by
this Agreement.

     2.6 PRF hereby warrants that it is the owner of the Patents and that such
Patents are not subject to any lien, encumbrance, license or claim of ownership
of any third party, except to the extent stated in Section 2.4, in derogation of
the rights granted to LICENSEE in this Agreement.

ARTICLE III — DILIGENCE

     3.1 (a) Diligence and Commercialization . Because the invention is not yet
commercially viable as of the Effective Date, LICENSEE will use, or shall cause
its Sublicensees to use, commercially reasonable efforts to diligently develop,
manufacture, and sell Licensed Product(s). Furthermore, LICENSEE agrees to
accomplish the Dilligence Milestone Tasks, (a) to (c) defined in the table
below, on or before the stated Due Date for each Dilligence Milestone Task,
(a) to (c) as defined below.

-3-

 



[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

 

 

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

 

 

Diligence Milestone Tasks

 

Due Date

 

Penalty Amount

 

 

 

 

 

 

(a) IND Application Approved

 

February 28th, 2011

 

[*]

(b) Initiation of Phase II clinical trials

 

February 28th, 2014

 

[*]

(c) Initiation of Phase III clinical trials

 

February 28th, 2014

 

[*]

LICENSEE shall inform PRF, on or before the Diligence Milestone Task Due Date,
whether such Diligence Milestone Task has been accomplished. If any of Diligence
Milestone Tasks (a) to (c) above are not completed on or before their respective
Due Date, LICENSEE may cure each such failure to accomplish such Diligence
Milestone Task by payment to PRF of the associated Penalty Amount, as defined in
the table above, within thirty (30) days of the respective missed Dilligence
Milestone Task Due Date. For clarity, the Penalty Amounts paid by LICENSEE to
cure each failure to accomplish a Dilligence Milestone Task by the respective
Due Date is separate from any earned royalty and/or minimum annual royalty
payments owed to PRF.

     3.2 Commencing twenty-four (24) months following FDA Approval, if, at any
time, PRF is of the reasonable opinion that LICENSEE is not meeting the public
demand, as outlined below, for Licensed Products, PRF shall notify LICENSEE to
that effect and LICENSEE shall have six (6) months after such notice within
which to meet such demand or to make other arrangements satisfactory to PRF. If
at the end of six (6) months’ period PRF is not satisfied that the public demand
is or will be reasonably met by LICENSEE, PRF may, at its option, terminate the
license or convert the exclusive license to a non-exclusive license upon sixty
(60) days’ notice to LICENSEE. Net sales, based upon Sales Value, of Five
Hundred Thousand Dollars ($500,000) or more of the Licensed Products by LICENSEE
and any sublicensees during the first twenty-four (24) following FDA Approval
shall be regarded by PRF as meeting the public demand.

ARTICLE IV — PRF ROYALTY OBLIGATIONS AND MILESTONE PAYMENT

     4.1 Subject to all the terms and conditions of this Agreement, for each
calendar year this Agreement is in effect, LICENSEE shall pay to PRF an earned
royalty, which shall be agreed to in writing by the parties and which shall not
exceed the maximum percentages set forth below, calculated as a percentage of
the Sales Value of Licensed Products made, used, sold or imported by LICENSEE,
it sublicensees or its Affiliates in each country of the Territory in which
there is (are) valid unexpired Patents. The royalties due hereunder shall be
payable on a country-by-country basis in each country until the expiration of
the last to expire

 

-4-

 



[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

 

 

--------------------------------------------------------------------------------

 



 

 

of the Patents covering the Licensed Products or the manufacture use or sale of
the Licensed Products in such country. The royalty percentage for therapeutic
applications shall be [*] of the Sales Value of Licensed Products used or sold
for sales up to [*], and [*] of the Sales Value of Licensed Products used or
sold for sales in excess of [*]. The royalty percentage for diagnostic
applications shall be [*] of the Sales Value of Licensed Products used or sold
for sales up to [*], and [*] of the Sales Value of Licensed Products used or
sold for sales in excess of [*].

At any time during the term of this agreement prior to the initiation of a Phase
III clinical trial of a Licensed Product, Endocyte will have the right to buy
down the royalty rates for therapeutic applications or diagnostic applications
from PRF at a rate of $[*] for each [*]% point decrease in royalty.

At any time after the commencement of Phase III clinical trial and before Data
Base Lock of the Phase III clinical trial of a Licensed Product, Endocyte will
have the right to buy down the royalty rates for therapeutic applications or
diagnostic applications from PRF at a rate of $[*]for each[*]% point decrease in
royalty.

Should Endocyte wish to buy down the royalty rate on either diagnostic or
therapeutic applications following Data Base Lock of a Phase III clinical trial
of a Licensed Product, Endocyte will meet with PRF to negotiate a mutually
agreeable price for the buy-down in dollars per percent decrease of royalty
rate.

Endocyte shall not under any circumstances have the right to buy down any
royalty rate on therapeutic applications below [*]. Endocyte shall not have the
right to buy down any royalty rate on diagnostic applications below [*].

     4.2 LICENSEE shall pay to PRF an annual minimum royalty for each calendar
year during the life of this Agreement beginning in calendar year 2010. The
minimum royalty shall be payable on or before December 31 of each such calendar
year. Prior to the first commercial sale of a Licensed Product the minimum
annual royalty shall be fifteen thousand dollars ($15,000.00). Following the
first commercial sale of a Licensed Product the minimum annual royalty shall be
one hundred thousand dollars ($100,000.00).

If earned royalties for any calendar year do not equal or exceed the minimum
royalty owed for that calendar year, LICENSEE shall pay PRF an amount equal to
the difference between the calendar year earned royalty and the calendar year

 

-5-

 



[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

 

 

--------------------------------------------------------------------------------

 



minimum royalty, said amount payable on or before January 31 of the next
following calendar year.

     4.3 Upon approval of a New Drug Application (“NDA”) in the United States
for a Licensed Product, LICENSEE will pay PRF a Milestone Payment (“Milestone
Payment”) of five-hundred thousand dollars ($500,000.00). Milestone Payment is
due to PRF within one hundred eighty (180) days from the date of NDA approval.
For clarity, Milestone Payment is separate from earned royalty and/or minimum
annual royalty payments owed by LICENSEE to PRF.

ARTICLE V — RECORDS, REPORTS, PAYMENTS

     5.1 LICENSEE shall keep accurate books and records showing all sales and
use by LICENSEE and its sublicensee of Licensed Products, together with such
other information as shall be necessary to enable earned royalties to be
computed, and such books and records showing all sales and use by LICENSEE and
its sublicensee of Licensed Products shall be kept for a period of three
(3) years from the creation of such books and records. On or before the last day
of March, June, September, and December of each year during the life of this
Agreement, LICENSEE shall render to PRF a written report showing the
calculation, in reasonable detail, of earned royalty for the preceding calendar
quarter and shall accompany each such report with payment of any amount shown to
be due. Such reports are to be made by LICENSEE whether or not royalties are
owed. Such reports and any royalties due will be made to PRF within thirty
(30) days of the end of each calendar quarter. Not more than once per calendar
year during the term of this Agreement, LICENSEE’s records and books shall be
open during reasonable business hours for reasonable inspection by a certified
public accountant appointed and paid for by PRF and reasonably acceptable to
LICENSEE, to determine the accuracy of such royalty statements and payments but
for not other purpose. PRF agrees that it and its designees shall keep
confidential and shall not disclose or use for purposes other than those set
forth in Section 5.1, any information, report or document provided to or made
available to PRF or its designee.

ARTICLE VI — PATENT PROSECUTION

     6.1 As between PRF and LICENSEE, PRF shall have responsibility for filing,
prosecution and maintenance of all Patents in the Territory. LICENSEE shall have
the right to review pending Patent applications and make recommendations to PRF
concerning them. PRF will consider in good faith all reasonable suggestions of
LICENSEE with respect thereto. PRF agrees to keep LICENSEE informed of the
course of patent prosecution or other proceedings with respect to the Patents
within the Territory. In the event PRF elects not to file, prosecute or

-6-

 



[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

 

 

--------------------------------------------------------------------------------

 



 

 

maintain any or all of the Patents in the Territory, PRF shall assign this
responsibility to LICENSEE and cooperate to assure the filing, prosecution and
maintenance of all Patents. The parties shall hold all information disclosed to
it under this Section as confidential.

     6.2 LICENSEE shall have the right but not the obligation to seek extensions
of the terms of Patents in the Territory. At LICENSEE’S request, PRF shall
either diligently seek to obtain such extensions or authorize LICENSEE to act as
PRF’s agent for the purpose of making any application for any extensions of the
term of Patents and provide reasonable assistance therefor to LICENSEE, in
either event, at LICENSEE’s expense.

     6.3 PRF shall promptly provide LICENSEE copies of all notices and
correspondence to or from the U.S .Patent and Trademark Office and any foreign
patent offices.

     6.4 Payment of all fees and costs relating to the filing, prosecution, and
maintenance of the Patents shall be the responsibility of LICENSEE, whether or
not such fees and costs were incurred before or after the date of this
Agreement.

     6.5 PRF will provide all requested Know-How to LICENSEE at LICENSEE’s
expense.

ARTICLE VII — INFRINGEMENT/ENFORCEMENT

     7.1 If during the term of this Agreement one ore more Patents licensed
hereunder is or appears to be infringed by a third party within the Field of
Use, then the party having knowledge thereof shall notify the other and the
parties shall consult to consider what, if any, action should be taken. Under no
circumstances shall PRF have the obligation to enforce Patents. LICENSEE shall
have the first right (but not the obligation) to notify the infringer and/or
initiate litigation or legal proceedings to abate the infringement. In the event
LICENSEE commences litigation, LICENSEE shall notify PRF in writing that the
litigation has been commenced. PRF may elect to join in any such legal
proceedings against the alleged infringer. In the event LICENSEE has not
initiated such legal proceedings within six (6) months after becoming aware of
the infringement, then PRF may initiate such legal proceedings on its own
behalf; and thereafter, LICENSEE may elect to join in those proceedings.

     7.2 If PRF elects to join in legal proceedings commenced by LICENSEE or
sublicensee, or if LICENSEE or sublicensee elected to join in legal proceedings
commanded by PRF, all fees and costs incurred therein, and all damages shall be
the responsibility of PRF. If one Party elects not to join in legal proceedings

-7-

 



[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

 

 

--------------------------------------------------------------------------------

 



 

 

initiated by the other Party, then the initiating Party shall be responsible for
all fees and costs incurred therein. All reasonable costs and expenses incurred
as a result of said legal proceedings shall be recoverable by LICENSEE or
sublicensee out of damages and awards recovered by LICENSEE, sublicensee and/or
PRF. Any remaining amounts from damages and awards, once costs and expenses have
been recovered, shall be divided between LICENSEE and PRF as follows: LICENSEE
shall retain seventy-five percent (75%) and PRF shall retain twenty-five percent
(25%) of the damages and awards recovered by LICENSEE. Each Party shall
reasonably cooperate with the other Party, whether joining or not, in the
conduct of the proceedings (such as by joining in name only); however, where PRF
is joined in any such legal proceedings in name only as a necessary party and
not at its election, then LICENSEE shall indemnify and hold harmless PRF from
and against any and all actions, claims, and counterclaims brought against PRF,
and LICENSEE agrees to pay all legal expenses, damages, and costs which may be
finally assessed against PRF in such actions, claims, and counterclaims.

     7.3 PRF makes no warranty that the subject matter of the invention licensed
hereunder will not infringe any third party patent and PRF makes no covenant
either to defend any infringement charge by a third party or to institute action
against infringers of any Patents hereby licensed.

     7.4 If LICENSEE, any sublicensee or customer is named as a defendant in a
lawsuit (hereinafter “Defendant”) charging Defendant with patent infringement as
a result of its manufacture or sale of Licensed Products or its use of Licensed
Products as disclosed in Patents or otherwise contending that Defendant does not
have the right to manufacture, sell or so use Licensed Products, and LICENSEE so
notifies PRF that such a lawsuit has been filed and provides PRF with copies of
the Complaint and all papers associated with its filing. LICENSEE shall have the
right to establish an Escrow Account for the mutual benefit of PRF and LICENSEE.
For so long as LICENSEE bears any liability for costs or damages as a result of
such lawsuit LICENSEE shall be entitled to deposit one-half (1/2) of the royalty
payments to be paid to PRF under Paragraph 4.2 hereof into said Escrow Account.
The other one-half (1/2) of the royalty payments required to be paid under
Paragraph 4.2 hereof shall continue to be paid to PRF under the terms of this
Agreement. If no royalty payments are yet due PRF during the period of the
defense of any such alleged infringement, LICENSEE shall be entitled to accrue a
credit for all sums expended to pay any costs and to pay any damages which may
be awarded for infringement, and to offset these expenditures against any
royalties to be paid to PRF.

The amounts deposited into the Escrow Account shall be used to pay LICENSEE’s
out-of-pocket monetary expenses actually incurred in defending the lawsuit,
including attorneys’ fees and any damages assessed against Defendant based
specifically and only on Defendant’s manufacture, use or sale of Licensed

-8-

 



[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

 

 

--------------------------------------------------------------------------------

 



 

 

Products. The Escrow account shall be established as a Federally Insured deposit
account earning interest not less than money market or equivalent rates. The
agreement establishing the Escrow Account shall require the Escrow Agent to
provide PRF and LICENSEE with accurate accounting reports, to reimburse LICENSEE
for its said expenses as approved in writing by PRF, and to remit to PRF any
balance left in said account immediately all costs have been paid and all damage
awards have been satisfied. PRF shall approve all of out-of-pocket expenses for
reimbursement by the Escrow Agent provided the expenses are accurately
documented for PRF and shown to be reasonably necessary to the defense of the
lawsuit or an actual payment of assessed damages. LICENSEE shall have no
recourse against PRF concerning such a lawsuit other than the provisions of this
Section 7.4.

ARTICLE VIII — PRODUCT LIABILITY

     8.1 LICENSEE shall indemnify and save PRF and/or Purdue University harmless
from any and all claims, demands, actions and causes of action against, PRF
whether groundless or not, in connection with any and all injuries, losses,
damages or liability of any kind whatsoever arising, directly or indirectly, out
of use, distribution, or sale of Licensed Products by or through the LICENSEE or
its Affiliates or sublicensees whether or not the claims, demands, actions or
causes of action are alleged to have resulted in whole or in part from the
negligent acts or omissions of PRF and/or Purdue University or from acts or
omissions of such persons for which they are or any of them would otherwise be
strictly liable. This indemnification obligation shall include, without limiting
the generality of the foregoing, reasonable attorney fees and other costs or
expenses incurred in connection with the defense of any and all such claims,
demands, actions, or causes of action, and shall extend to the Trustees,
officers, employees, and agents of PRF and/or Purdue University. This
indemnification obligation does not extend to any occurrences or events whether
at the PRF’s or Purdue University’s facilities or elsewhere except those
occurring in connection with the use, distribution, or sale of Licensed Products
by or through LICENSEE, or its Affiliates.

     8.2 LICENSEE shall obtain and carry in full force and effect liability
insurance which shall protect LICENSEE and PRF in regard to the events covered
by Section 8.1 herein. LICENSEE shall name PRF as an additional name insured on
said liability insurance. The policy of said liability insurance shall require
written notice of termination to be provided to PRF at least thirty (30) days
prior to expiration or other cancellation thereof.

     8.3 PRF hereby warrants that as of the Effective Date, it is aware of no
fact which places the validity of the Patents into question. Further, PRF hereby
warrants that as of the Effective Date, it is unaware of any patent or claim by
any third party

-9-

 



[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

 

 

--------------------------------------------------------------------------------

 



 

 

upon the basis of which PRF has any reason to believe that the making, using or
selling of any Licensed Product will infringe any valid United States patent.

     8.4 EXCEPT TO THE EXTENT EXPRESSLY STATED TO THE CONTRARY IN THIS
AGREEMENT, PRF SHALL NOT BE DEEMED TO HAVE MADE ANY REPRESENTATION OR WARRANTY,
EXPRESS OR IMPLIED, AS TO THE CONDITION, MERCHANTABILITY, DESIGN, OPERATION OR
FITNESS FOR USE OF LICENSED PRODUCTS OR ANY OTHER REPRESENTATION OR WARRANTY
WHATSOEVER, EXPRESS OR IMPLIED, WITH RESPECT TO LICENSED PRODUCTS OR PATENTS.
PRF EXPRESSLY MAKES NO WARRANTY OF VALIDITY OF PATENTS LICENSED HEREUNDER.

ARTICLE IX — EXPORT CONTROLS

     9.1 It is understood that PRF is subject to United States laws and
regulations controlling the export of technical data, computer software,
laboratory prototypes and other commodities (including the Arms Export Control
Act, as amended and the Export Administration Act of 1979), and that its
obligations hereunder are contingent on compliance with applicable United States
export laws and regulations. The transfer of certain technical data and
commodities may require a license from the cognizant agency of the United States
Government and/or written assurances by LICENSEE that LICENSEE shall not export
data or commodities to certain foreign countries without prior approval of such
agency. PRF neither represents that a license shall not be required nor that, if
required, it shall be issued.

ARTICLE X — NON-USE OF NAMES

     10.1 LICENSEE shall not use the names of the Purdue Research Foundation nor
Purdue University nor any of its employees, nor any adaptation thereof, in any
advertising, promotional or sales literature without prior written consent
obtained from PRF in each case, except that LICENSEE may state that it is
licensed by PRF under one or more of the Patents and/or applications comprising
the Patents.

     10.2 LICENSEE agrees that it will not under any circumstances advertise or
otherwise state or imply that PRF or Purdue University has tested or approved
any product or process.

ARTICLE XI — ASSIGNMENT

     11.1 This Agreement shall inure to the benefit of and be binding upon the
Parties hereto, their successors and permitted assigns. LICENSEE shall be
permitted to

-10-

 



[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

 

 

--------------------------------------------------------------------------------

 



 

 

assign its rights and obligations under this Agreement upon the written consent
of PRF, which shall not be unreasonably withheld.

ARTICLE XII — TERMINATION

     12.1 If LICENSEE shall be in default of any material obligation hereunder,
and shall fail to remedy such default within ninety (90) days after notice
thereof by PRF, this Agreement may be terminated at the option of PRF by notice
to that effect.

     12.2 LICENSEE shall have the right to terminate this Agreement at any time
by giving notice in writing to PRF of its intent to do so at least sixty
(60) days prior to a termination date designated in said notice. In the event
this Agreement is terminated pursuant to this paragraph 12.2, LICENSEE must pay
PRF, not later than sixty (60) days after said designated termination, any
royalties due under Article IV prior to the designated termination date.

     12.3 In the event of any termination under this Article, LICENSEE shall, at
PRF’s request, assign its rights under any sublicense agreement hereunder to
PRF.

     12.4 Unless otherwise terminated as provided herein, this Agreement shall
remain in full force and effect until the expiration of the last-to-expire of
the Valid Claim or Claims.

     12.5 This License Agreement shall be voidable by PRF in the event LICENSEE
files bankruptcy.

ARTICLE XIII — PAYMENTS, NOTICES, AND OTHER COMMUNICATIONS

     13.1 Service of all notices or reports provided for herein shall be deemed
duly given if sent by registered or certified mail, postage prepaid, to the
addresses below. The date of mailing shall be the date of such notice.

 

 

 

LICENSEE:

 

President
Endocyte Corporation
3000 Kent Avenue, Suite A1-100
West Lafayette, Indiana 47906

 

 

 

PRF:

 

Office of Technology Commercialization
Purdue Research Foundation
1281 Win Hentschel Blvd.
West Lafayette, IN 47906

     13.2 LICENSEE agrees to give PRF reasonable notice of all management
meetings to be held by LICENSEE involving the Licensed Products and will permit
PRF to attend all such meetings.

-11-

 



[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

 

 

--------------------------------------------------------------------------------

 



 

 

ARTICLE XIV — GENERAL

     14.1 PRF warrants and represents that as of the date of this Agreement it
is the exclusive and sole owner of the Patents and that PRF has the right to
make the conveyances set forth herein.

     14.2 LICENSEE shall mark the Licensed Products in accordance with 35 U.S.C.
287 and shall require same of any Affiliates or sublicensees.

     14.3 PRF shall not be liable to LICENSEE for failure by LICENSEE to obtain
profit or income from Licensed Products.

     14.3 This Agreement shall be construed according to the laws of the State
of Indiana. It constitutes the entire agreement between the Parties hereto with
respect to the subject matter hereof and may not be modified or extended except
by written document signed by an executive officer of the Parties.

     14.4 IN WITNESS WHEREOF, the Parties hereto have caused this instrument to
be executed by their duly authorized officers as of the day and year first above
written.

 

 

 

 

 

 

 

 

 

PURDUE RESEARCH FOUNDATION
(PRF)

 

 

 

ENDOCYTE CORPORATION
(LICENSEE)

 

 

 

 

 

 

 

 

 

/s/ Joseph B. Hornett

 

 

  

 

/s/ P. Ron Ellis

 

 

  

Signature

 

 

 

Signature

 

 

 

 

 

 

 

 

 

Joseph B Hornett

 

 

 

 

P. Ron Ellis

 

 

 

Typed Name

 

 

 

Typed Name

 

 

 

 

 

 

 

 

 

Sr. VP, Treasurer and COO

 

 

 

 

President and CEO

 

 

 

Title

 

 

 

Title

 

 

 

 

 

 

 

 

 

Date: March 1, 2010

 

 

 

 

 

 

-12-

 



[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

 

 

--------------------------------------------------------------------------------

 



 

APPENDIX A

Pending Applications

 

 

 

 

 

 

 

 

 

 

 

Purdue

 

 

 

 

 

 

 

 

 

 

Reference

 

 

 

 

 

 

 

 

 

 

Number

 

Matter #

 

Application Number

 

Filing Date

 

Title

 

Status

64830

 

 

 

PCT/US2008/073375

 

8/15/2008

 

PSMA Binding Ligand-Linker Conjugates and Methods for Using

 

National Phase applications prior to Feb. 17, 2010 deadline; additional
provisional application to be filed in US by Feb. 26, 2010

 

 

 

 

 

 

 

 

 

 

 

65261.00.WO

 

 

 

PCT/US2009/061067

 

10/16/2009

 

PSMA Binding-Ligand Conjugates and Methods for Using

 

PCT application filed in October 2009, Nationalization dates for most countries
April 17, 2011

 



[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

 

 

--------------------------------------------------------------------------------

 



AMENDMENT #1 to LICENSE AGREEMENT

This AMENDMENT, made and entered into effective April 14, 2014 amends the
Amended and Restated License Agreement made effective on March 1, 2010
(hereinafter “Agreement”) between Purdue Research Foundation (hereinafter known
as PRF) and Endocyte, Inc. (hereinafter known as LICENSEE) as follows:

1. The following is added to the preamble of the Agreement:

WHEREAS Section 7.1(b) of the Restated Master Research Agreement effective July
1, 2013 (the “MRA”) specifies prospectively from March 1, 2010 that each certain
“Eligible Disclosure will be amended to the 2010 License Agreement, and any
patent prosecution arising under the Eligible Disclosure will be administered
under the 2010 License Agreement”, and

WHEREAS the definition of Patents hereunder shall be deemed to include any and
all patent applications, divisionals, continuations, continuations-in-part,
foreign counterparts and reissues derived from an Eligible Disclosure (as
defined below) that is amended to this Agreement;

2.  The following definition is added to the Agreement:

1.11 “Eligible Disclosure” shall have the meaning set forth in the MRA.

3.  The following is added to Article II of the Agreement.

2.7   Appendix A of this Agreement constructively includes all Eligible
Disclosures that are subject to Article 7.1(b) of the MRA, whether or not those
Eligible Disclosures are expressly identified in Appendix A of this
Agreement.  The Parties shall amend this Agreement no less than annually to
update Appendix A to list all constructively included Eligible Disclosures.

4.  The first paragraph of Section 4.1 is replaced in its entirety as follows:

4.1 Subject to all the terms and conditions of this Agreement, for each calendar
year this Agreement is in effect, LICENSEE shall pay to PRF an earned royalty
calculated as a percentage of the Sales Value of Licensed Products made, used,
sold or imported by LICENSEE, its sublicensees or its Affiliates in each country
of the Territory in which there is (are) valid unexpired Patents. The royalties
due hereunder shall be payable on a country-by-country basis in each country
until the expiration of the last to expire of the Patents covering the Licensed
Products or the manufacture use or sale of the Licensed Products in such
country. The royalty percentage for therapeutic applications shall be [*]
percent ([*]%) of the Sales Value of Licensed Products used or sold for sales up
to [*] dollars, and [*] percent ([*]%) of the Sales Value of Licensed Products
used or sold for sales in excess of [*] dollars. The royalty percentage for
diagnostic applications shall be [*] percent ([*]%) of the Sales Value of
Licensed Products used or sold for sales up to [*] dollars, and [*] percent
([*]%) of the Sales Value of Licensed Products used or sold for sales in excess
of [*] dollars.

 





[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

 

 

--------------------------------------------------------------------------------

 



 

5.The following Patents are expressly added to Appendix A of the Agreement:

 

Purdue Reference Number

Endocyte Matter

Number

Application Number

Filing Date

Title

Status

64830-19

3220C-222276

13/580,436

8/22/2012

PSMA BINDING LIGAND-LINKER CONJUGATES AND METHODS FOR USING

Pending

2014-LOW-

66774-01

3220C-

227794

61/909,822

11/27/2013

COMPOUNDS FOR POSITRON EMISSION TOMOGRAPHY

Convert

11/27/2014

 

 

6.All other terms and conditions of the Agreement remain unchanged and in
effect.

IN WITNESS WHEREOF, the parties have executed this AMENDMENT effective as of
April 14, 2014.

 

Purdue Research FoundationEndocyte, Inc.

 

By:  /s/ Daniel J. Hasler         By:  /s/ P. Ron Ellis      

 

 

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

 

 

--------------------------------------------------------------------------------